DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Allowable Subject Matter
Claims 1-12  are allowed.
The closest prior art of record is Dinh et al (US Patent No.: 6633683).  Dinh discloses a denoising method based on a signal-to-noise ratio (SNR) (image noise reducing -  see col 1, lines 7-11), the method comprising: Step S1: obtaining a current input coefficient (noisy input image -  see Fig 9); Step S2: obtaining a current noise standard deviation corresponding to the current input coefficient by querying a first relationship table (see col 14, lines 32-47), wherein the first relationship table defines a correspondence relationship between a plurality of input coefficients and a plurality of noise standard deviations (note that multiple relationships are store in the LUT - see col 14, lines 32-47 ); however, Dinh does not expressly disclose Step S3: querying a second relationship table according to the current noise standard deviation and the current input coefficient to obtain a current slope corresponding to an absolute value of the current input coefficient in a processing function, wherein the second relationship table defines a plurality of input coefficient intervals corresponding to a plurality of slopes of the processing function linearly after being approximated with the plurality of 
 	The current denoising method based on SNR improves over the prior art by providing denoising results of frequency domain coefficients by estimating a magnitude of a current noise standard deviation, querying actual values of a processing function according to input coefficients and cut points having segment linearity, without using indefinite number division. In addition, the current denoising method based on SNR can also be applied to spatial domain processing or time domain processing of Infinite Impulse Response (IRR).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lopez-Estrada et al (Pub No.: 20030002744) discloses method for producing an image noise table having statistics for use by image processing algorithms. 
SASAKI (Pub No.: US 20100225790) discloses an image processing method that reduce noise in sequentially inputted images.
Segal  (Pub No. 20120189216) discloses a Methods and Systems for Image Enhancement and Estimation of Compression Noise
Staelin et al (Pub No.: 20070109430) discloses an Image noise estimation based on color correlation. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663 
April 9, 2021